DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings filed 12/30/20 have been entered.

Claim Objections
Claim 3 is objected to because of the following informalities:  In Line 3, the words --of each-- should be added after the word “dovetail”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-9, 13, 17-18 & 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilberman et al. (US PG Pub No. 2019/0069908).
Regarding Claim 1, Zilberman et al. discloses a reamer shaft extension assembly (flexible distal portion of flexible bone tool 200, Figs. 10-18B, Paragraphs [0193-0226]), comprising: at least two reamer shaft extensions (202, Figs. 11, 15, 17-
Regarding Claim 6, Zilberman et al. discloses wherein each reamer shaft extension comprises an opening (through-hole through each 202, Fig. 15) extending along a longitudinal axis of the reamer shaft extension (axis 208 running centrally through each 202 along length thereof).
Regarding Claim 7, Zilberman et al. discloses wherein each reamer shaft extension has a length of less than 23 inches (Paragraph [0100]).
Regarding Claim 8, Zilberman et al. discloses wherein each reamer shaft extension is capable of being positioned in a sterilization tray for a sterilization process (Each 202 is fully and structurally capable of being put in a sterilization tray to be sterilized.).
Regarding Claim 9, Zilberman et al. discloses wherein each reamer shaft extension is flexible (Each 202 is capable of axially rotating relative to an adjacent link about axis 208 as depicted in Figs. 16A-16C & 17, Paragraphs [0100, 0104, 0116, 0223]).
Regarding Claim 13, Zilberman et al. discloses a method of operating a reamer shaft extension assembly (Paragraphs [0226-0230]) comprising at least two reamer shaft extensions (202, Figs. 10-18B), wherein each reamer shaft extension of the at least two reamer shaft extensions comprises a male coupling (engaging portion 240, Fig. 11) at a first end (upper end of each 202) and a female coupling (receiving portion 230, Fig. 11) at a second end (lower end of each 202), the female coupling defining a channel (hollow/aperture formed through 230, Fig. 15) comprising at least one insert (pin 210, Figs. 11 & 15, Paragraph [0196, 0203-204, 0221]) extending into the channel, the method comprising: assembling the male coupling of one reamer shaft extension with the female coupling of another adjacent reamer shaft extension (Fig. 15, Paragraph [0221]), wherein the atPage 4 of 12DOCKET NO.: 116353.021540PATENT Application No.: 16/160,400least one insert is configured to compress against the male coupling to hold the male coupling within the female coupling (Fig. 15).
Regarding Claim 17, Zilberman et al. discloses positioning the reamer shaft extension assembly over a guidewire (350, Figs. 17-18B, Paragraphs [0226-0235]) and operating the reamer shaft extension assembly to perform a reaming procedure (Paragraphs [0227 & 0234]).
Regarding Claim 18, Zilberman et al. discloses disassembling the reamer shaft extension assembly by decoupling the at least two reamer shaft extensions (Paragraph [0190]).
Regarding Claim 22, Zilberman et al. discloses wherein the at least one insert is formed from a thermoplastic material (Paragraph [0205]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zilberman et al. (US PG Pub No. 2019/0069908) in view of Reo (US Patent No. 6,468,279).
Regarding Claim 20, Zilberman et al. discloses the claimed invention as stated above in claim 18, except the step of positioning each reamer shaft extension within a sterilization tray and sterilizing each reamer shaft extension. One having ordinary skill in the art would recognize that it is well known in the art to sterilize surgical tool components prior to and/or after use on a patient. 
Reo discloses a hand-held surgical cutting instrument (10, Fig. 1) comprising a handle (18), a shaft (16) and a cutting tip (46) at a working end (24) thereof (Fig. 28), wherein the instrument is used to cut through bone tissue in a patient. Reo further discloses that a kit (104) is provided for storing one or more of the components of the instrument prior to use, wherein the kit comprises a sterile, wrapped assembly (Figs. 14-15, Col. 9, Lines 26-47), “wherein in this assembly, the kit 104 includes an interior tray 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Zilberman et al. with the step of positioning the instrument components in a sterilization tray and sterilizing each component prior to use as taught by Reo in order to provide a means for securing and storing the instrument components for cleaning.

Allowable Subject Matter
Claims 2-3, 5, 10-12, 14, 21 & 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JESSICA WEISS/Primary Examiner, Art Unit 3775